Case 5:18-cv-00221-JGB-KK Document 25 Filed 11/05/18 Page 1 of 2 Page ID #:255




 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
     Michael Y. Jung, SBN. 245260
 2     Email: jung@luch.com
 3   225 South Lake Avenue, Suite 200
     Pasadena, California 91101-3030
 4   Telephone: (626) 449-1882
     Facsimile: (626) 449-1958
 5

 6
     Counsel for Plaintiffs, Trustees of the Southern California
     Pipe Trades Health and Welfare Trust Fund, et al.
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                        Case No. ED CV 18-0221 JGB (KKx)
     CALIFORNIA PIPE TRADES HEALTH
12   AND WELFARE TRUST FUND; et al.,                EX PARTE APPLICATION FOR
13                Plaintiffs,                       ORDER FOR SERVICE OF
                                                    PROCESS BY REGISTERED
14                v.                                PROCESS SERVER
15   ALLOY WELDING, INC., a California              Assigned to the Honorable
     corporation, et al.,                           Jesus G. Bernal
16
                  Defendants.
17                                                  [LOCAL RULES 7-19 and 64-2]
18                                                  [NO HEARING REQUIRED]
19

20         Judgment Creditors, Trustees of the Southern California Pipe Trades Health and
21   Welfare Trust Fund, et al., hereby request an order for service of process by a
22   registered process server in lieu of the United States Marshals Service to serve writs of
23   execution in the above-entitled matter. The United States Marshal shall remain the
24   levying officer. Local Rule 64-2 requires the United States Marshal to serve writs of
25   execution unless this Court specially appoints a private process server to do so.
26

27

28

     1281961                               1                               Ex Parte Application
Case 5:18-cv-00221-JGB-KK Document 25 Filed 11/05/18 Page 2 of 2 Page ID #:256




 1         This post judgment application is made ex parte pursuant to Local Rule 7-19 and
 2   7-19.2 because Judgment Creditors are concerned that notice hereof will result in
 3   Judgment Debtors removing assets from their accounts which are subject to levy.
 4         This application is supported by the memorandum of points and authorities and
 5   the declaration of Michael Y. Jung, filed herewith.
 6

 7                                   Respectfully Submitted,
 8   Dated: November 5, 2018         LAQUER URBAN CLIFFORD & HODGE LLP
 9
                                     By: /s/ Michael Y. Jung
10                                     Michael Y. Jung
11                                     Counsel for Plaintiffs, Trustees of Operating
                                       Engineers Pension Trust, et al.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1281961                               2                             Ex Parte Application
